                    Case 20-11602-BLS               Doc 97        Filed 08/24/20          Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                      Chapter 11

    FACTOM, INC.,1                                              Case No. 20-11602 (BLS)

                              Debtor.


                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                      FOR HEARING ON AUGUST 26, 2020 AT 2:00 P.M. (ET)
                      BEFORE THE HONORABLE BRENDAN L. SHANNON



                                Topic: Factom, Inc. - 20-11602-BLS
                     Time: Aug 26, 2020 02:00 PM Eastern Time (US and Canada)

                                          Join ZoomGov Meeting
                              https://debuscourts.zoomgov.com/j/1619416028

                                             Meeting ID: 161 941 6028
                                                Passcode: 563744

    Please note that you must appear through both Courtcall and Zoom. To appear via video
               conference via Zoom parties should use the following instructions:

             To appear telephonically via Courtcall , Parties must make prior arrangements
                                Courtcall by telephone (866) 582-6878.




    I.       MATTER GOING FORWARD:

             1.     Second Amended Chapter 11 Small Business Plan [D.I. 70; filed 07/29/20].

                    Objection/Response Deadline:                    August 19, 2020.

                    Objections/Responses Received:                  None.




1         The Debtor’s mailing address is 13492 Research Boulevard, P.O. Box 643, Austin, Texas 78750. The last 4 digits of its
taxpayer identification number are 6915.
             Case 20-11602-BLS        Doc 97      Filed 08/24/20     Page 2 of 3



             Related Documents:

             A.     Schedules to Second Amended Chapter 11 Small Business Plan [D.I. 71;
                    filed 07/29/20].

             B.     Order (REVISED) Approving Debtor’s Motion for Order (A) Terminating
                    Current Confirmation Dates and Deadlines and (B) Scheduling Adjourned
                    Confirmation Hearing, Setting Related Deadlines, and Approving Form of
                    Ballots and Notice [D.I. 83; filed 08/7/20].

             C.     Notice of Confirmation Hearing on Second Amended Plan [D.I. 84; filed
                    08/7/20].

             D.     Declaration of Jeffrey Chubak Regarding Tabulation of Votes [D.I. 91;
                    filed 08/20/20].

             E.     Affidavit of Service of Solicitation Materials and Notice of Confirmation
                    Hearing on Second Amended Plan [D.I. 93; filed 08/20/20].

             F.     Debtor’s Memorandum of Law in Support of Confirmation of Second
                    Amended Chapter 11 Small Business Plan [D.I. 95; filed 08/21/20].

             G.     Declaration of Jay Smith in Support of Confirmation of Second Amended
                    Chapter 11 Small Business Plan [D.I. 96; filed 08/21/20].

             H.     Proposed Form of Order Confirming Second Amended Chapter 11 Small
                    Business Plan [D.I. 94; filed 08/21/20].

             Status: This matter is going forward.


Dated: August 24, 2020                               KLEIN LLC
       Wilmington, Delaware
                                                     /s/ Julia Klein
                                                     Julia Klein (DE 5198)
                                                     919 North Market Street, Suite 600
                                                     Wilmington, Delaware 19801
                                                     (302) 438-0456
                                                     klein@kleinllc.com

                                                     - and –

                                                     Jeffrey Chubak (admitted pro hac vice)
                                                     AMINI LLC
                                                     131 West 35th Street, 12th Floor
                                                     New York, New York 10001



                                              2
Case 20-11602-BLS   Doc 97   Filed 08/24/20   Page 3 of 3



                              (212) 490-4700
                              jchubak@aminillc.com

                              Attorneys for the Debtor




                         3
